PER CURIAM.
Defendant was found guilty by a district court jury of a charge of aggravated robbery for his role as driver of the getaway vehicle used in the robbery and was sentenced by the trial court to a 3- to 10-year term in prison, Minn.St.1974, §§ 609.11 and 609.245. In this appeal from judgment of conviction, defendant contends (1) that the evidence of his guilt was insufficient as a matter of law; (2) that the trial court improperly assumed a partisan role primarily by interfering with defense counsel’s examination of witnesses even though the prosecutor had not objected; (3) that the trial court erred in instructing the jury on flight and the use of a false name by defendant when arrested; and (4) that the prosecutor improperly introduced evidence rebutting *147the testimony of one of the defense witnesses. There is no merit to the first issue, and defendant waived his right to raise the other issues by failing to object or otherwise raise them in the court below.
Affirmed.